WALTER M. ELSWICK, Judge.
On July 29, 1940, a truck owned by the state conservation commission was being operated by one of its employees in the course of his employment on the road leading to Malden, West Virginia, where the railroad crosses route 60. On approaching the railroad crossing, the driver came over a slight hill at approximately twenty miles per hour. It was raining at the time. On topping the hill, he observed several cars parked in line waiting for a train to clear the crossing. He immediately applied his brakes and skidded into the rear end of a Buick four-door sedan being operated by Rufus Carter and owned by the claimant, N. H. Sovine.
It appears that this collision caused damage to the trunk compartment and fender of claimant’s car. An itemized statement furnished by Hugh Stewart Motors, Inc. of Charleston, West Virginia was filed with the claim showing that the costs of parts and labor in repairing claimant’s automobile as a result of this collision amounted to the sum of $89.44.
It appears that claimant’s car was not in motion and that the collision could have been avoided by respondent’s driver.
The conservation commission made investigation of the collision and finds that the claim is one which should be paid. The claim was submitted by the state conservation commission with its papers and files on September 10, 1942, recommending that the sum of $85.00 should be paid. The attorney general approves the claim in this amount as one which should be paid and concurs in the recommendation.
From the record submitted we are of the opinion that an award should be made to claimant in the sum of eighty-five dollars ($85.00) and will enter an order recommending an award for said amount to be paid to claimant in full settlement of his claim.